         Case 1:20-cv-03862-PGG Document 60 Filed 11/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
HEUSIBO DAVIDOV,

                           Plaintiff,

             - against -                                    ORDER OF DISMISSAL

EQUIFAX INFORMATION SERVICES,                                  20 Civ. 3862 (PGG)
LLC, EXPERIAN INFORMATION
SOLUTIONS, INC., AMERICAN
EXPRESS CO., BANK OF AMERICA,
N.A. AND DEPARTMENT STORES
NATIONAL BANK,

                           Defendants.

PAUL G. GARDEPHE, U.S.D.J.:

               The Court having been advised that all claims asserted herein have been settled as

to Defendant Experian Information Solutions, Inc., it is ORDERED that the above-entitled action

be, and hereby is, dismissed with prejudice but without costs as to Defendant Experian

Information Solutions, Inc.; provided, however, that if the settlement is not consummated within

sixty days of this order, either party may apply by letter within the sixty-day period for

restoration of the action to the calendar of the undersigned, in which event the action will be

restored as to Defendant Experian Information Solutions, Inc. Any pending dates and deadlines

for Defendant Experian Information Solutions, Inc. are adjourned sine die, and any pending

motions filed by Defendant Experian Information Solutions, Inc. are moot.

               The Clerk of Court is directed to close this case.

Dated: New York, New York
       November 16, 2020
